Citation Nr: 0733400	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 06-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the service connection claim for arteriosclerotic 
heart disease with congestive heart failure.

2. Whether new and material evidence has been received to 
reopen the service connection claim for pes planus.

3. Whether new and material evidence has been received to 
reopen the service connection claim for right calf and thigh 
atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1952 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
September 2007, and by way of a signed statement dated in the 
same month, the veteran waived agency of original 
jurisdiction (AOJ) review of the additional evidence that he 
submitted at the Board hearing. In October 2007, the Board 
granted the veteran's motion to advance his appeal on the 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c).

The issues of whether new and material evidence has been 
received to reopen the service connection claims for 
arteriosclerotic heart disease with congestive heart failure 
and for pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision in December 2004, the RO denied the 
veteran's application to reopen the service connection claim 
for right calf and thigh atrophy; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2. Evidence received since the December 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. The December 2004 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
right calf and thigh atrophy. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the notice 
are not prejudicial to the claimant. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, Sanders 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection and new and 
material evidence claims (including notice in the June 2005 
letter of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial of service 
connection for right calf and thigh atrophy), as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. 

The veteran did not receive timely notice as to the 
information and evidence necessary to assign disability 
ratings or earlier effective dates in the event service 
connection is granted. However, the veteran has not been 
prejudiced from this error because the denial of the claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records and VA treatment records. 
While the veteran relies upon a July 2004 report issued by 
the National Personnel Records Center (NPRC) to contend that 
his service medical records are missing or are presumed to 
have been destroyed in a fire at that facility in the early 
1970's, the record indicates that the veteran's service 
medical records were received by VA in late 1955, shortly 
after the veteran was discharged from active military duty.  

The veteran has not been afforded a VA examination in 
relation to his claim. Because the veteran's application to 
reopen his claim is presently denied, VA's duty to assist has 
not attached and there is no basis upon which to direct a 
medical examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

In a December 2004 rating decision, the veteran's application 
to reopen his service connection claim for right calf and 
thigh atrophy was denied. The veteran was notified of the 
December 2004 denial, but he did not file a notice of 
disagreement to initiate an appeal. As such, the December 
2004 rating decision became final. 38 U.S.C.A. § 7105(c). 
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108. A May 2005 
written communication from the veteran was interpreted by the 
RO as a claim to reopen. When a claim to reopen is presented 
under section 5108, VA must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the December 2004 
rating decision included service medical records which showed 
that right calf atrophy was noted on the induction 
examination in 1952, a 1956 VA examination report, and VA 
treatment records. The claim was denied by the RO based on 
lack of evidence of any aggravation of the veteran's 
disability during active duty service. The claim was denied 
again in 1998 and December 2004, based on lack of competent 
medical evidence relating any current right lower extremity 
atrophy disability to active duty service. 

Evidence received since the December 2004 rating decision 
includes VA treatment records and statements and testimony 
from the veteran. The VA treatment records and the veteran's 
statements and testimony are all new as they were not of 
record at the time of the December 2004 rating decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran has a current right thigh 
and calf atrophy disability etiologically related to his 
active duty service, nor does it tend to show that the 
veteran's right lower extremity atrophy noted on induction 
was aggravated during active duty service. As such, the new 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.

The Board has considered the veteran's statements. However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim. For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection. As such, the evidence 
received since the December 2004 rating decision is not new 
and material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right calf and 
thigh atrophy.


REMAND

The veteran's claims for service connection for pes planus 
and arteriosclerotic heart disease with congestive heart 
failure were considered and denied by a rating decision dated 
in December 2004. The veteran was notified of this decision 
and his appeal rights. Therefore, the veteran is required to 
submit new and material evidence to reopen the previously 
denied claim.

Although the RO attempted to provide notice as required by 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2007), a 
March 2006 decision by the Court has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claims 
as to whether new and material evidence had been submitted to 
reopen the claims for service connection for arteriosclerotic 
heart disease with congestive heart failure and pes planus.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2007) and the Court's decision 
in Kent, as above. Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2007), the RO should advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is necessary 
to establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection that were 
found to be insufficient in the previous 
denial.

2. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain 
additional development and to assure due 
process, and the Board does not intimate 
any opinion as to the merits of the case, 
either favorable or unfavorable, at this 
time.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


